MEMORANDUM **
California state prisoner Frank Irvin Moppins appeals pro se the district court’s denial of his motion for reconsideration of the district court’s dismissal of his 28 U.S.C. § 2254 habeas petition, alleging that the Board of Prison Terms (the “Board”) violated his due process rights when the Board found him unsuitable for parole at a 1999 parole hearing.
We review the denial of a Rule 60(b) motion for an abuse of discretion. Greenawalt v. Stewart, 105 F.3d 1268, 1273 (9th Cir.1997) (per curiam). We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Moppins’ motion to vacate the judgment did not specify any adequate grounds for relief. See Fed.R.Civ.P. 60(b); Tomlin v. McDaniel, 865 F.2d 209, 210-211 (9th Cir.1989). The District Court, therefore, did not abuse its discretion in denying the Rule 60(b) motion because no extraordinary circumstances exist that would justify relief. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.